Citation Nr: 1340487	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.

2.   Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the Appeals Management Center in Washington, DC.  


REMAND

The record is inadequate to adjudicate the issue of residuals of a head injury.  Although an addendum opinion was obtained from a psychiatrist in July 2013, the psychiatrist did not provide a rationale for the determination that the Veteran's currently diagnosed Alzheimer's disease is not related to service.  Thus, a supplemental opinion must be obtained.  

The record is also inadequate to adjudicate the issue of service connection for a bilateral foot disorder.  Although additional opinions have been obtained, the Board finds the opinions are not adequate.  The addendum provided by the October 2012 VA examiner is inadequate because the examiner did not provide adequate rationale for the determination that the foot condition preceded service.  Furthermore, the examiner's determination that the foot condition preexisted service is inconsistent with the examiner's determination that the evidence did not show a persistent or chronic condition during service or at separation.  The opinion provided by a VA physician in July 2013 is inadequate as the physician did not provide a rationale for the determinations that the condition preexisted service or address the inconsistent determinations that the Veteran's feet were clinically normal at entrance and separation and that the Veteran had no evidence of active foot pain or condition at the time of discharge.  

Accordingly, the case is remanded for the following action:

1.  A supplemental opinion must be obtained from the psychiatrist who provided the July 2013 opinion regarding the claim for service connection for residuals of a head injury.  The claims file and all electronic records on must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records reviewed.

The examiner must provide a complete rationale for the determination in the July 2013 report that the diagnosed Alzheimer's disease is not causally related to the in-service head injury.  

2.  An opinion from an appropriate medical professional must be obtained as to whether any diagnosed bilateral foot disorder is related to service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether each currently diagnosed foot disorder began in service or is otherwise related to the Veteran's military service.  If the examiner determines that a foot disorder preexisted service, the examiner must specify the factual evidence upon which this finding is based.  If the examiner determines that a foot disorder preexisted service, the examiner must provide an opinion as to whether the preexisting foot disorder was aggravated by his military service, and if so, the examiner must specify the factual evidence upon which this finding is based.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the requested medical reports have been provided, the RO must review the medical reports to ensure that each is in complete compliance with the directives of this remand.  A medical report must be returned to the examiner if it is deficient in any manner, and the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If a benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

